DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/10/2022 was filed after the mailing date of the application on 07/01/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 9 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raudenbush et al. [US 7,347,745].
Regarding claim 1, Raudenbush discloses a connector assembly, comprising: a connector housing (fig. 2; 24) defining a cavity (fig. 3; inside space of 24); a cylindrical terminal (fig. 3; 30a, 30b, 30c) disposed within the cavity (inside space of 24); a primary terminal locking feature (fig. 4; 33) configured to retain the cylindrical terminal (30a, 30b) within the cavity (inside space of 24); and a secondary terminal locking feature (fig. 4; 46’, Col 6 Ln 17-18) configured to retain the cylindrical terminal (30a, 30b) within the cavity (inside space of 24) having a pair of arms (fig. 3; 48, 66, 67, 50, 68, 69) defining concave features (fig. 3; 54, 58) that engage the cylindrical terminal (30a, 30b) as the concave features (54, 58) are wedged between the cylindrical terminal (30a, 30b) and inner walls (fig. 7; inside walls of 24) of the cavity (inside space of 24).

Regarding claim 2, Raudenbush discloses wherein the concave features (54, 58) are wedged between the cylindrical terminal (30a, 30b) and inner walls (inside walls of 24) of the cavity (inside space of 24) as the secondary terminal locking feature (46’) is moved from a pre-staged position (not locked with 24) to a staged position (fig. 7).

Regarding claim 3, Raudenbush discloses wherein the inner walls of the cavity form a ramp (see mark up below from fig. 7; A) configured to deflect the pair of arms (67, 69) in an axial direction (inner direction) toward the cylindrical terminal (30a, 30b) as the secondary terminal locking feature (46’) is moved from the pre-staged position (not locked with 24) to the staged position (fig. 7).

    PNG
    media_image1.png
    371
    389
    media_image1.png
    Greyscale
		Mark-up 

Regarding claim 7, Raudenbush discloses wherein the connector housing (24) is configured to contain a male connector (30a/30b is configured as a male terminal).

Regarding claim 9, Raudenbush discloses wherein the connector housing (24) is configured to contain two cylindrical terminals (30a/30b).

Regarding claim 11, Raudenbush discloses wherein the cylindrical terminal (30a/30b) is a coaxial terminal (30a/30b, is attached to coaxial cables 28a/28b which makes 30a/30b coaxial terminals).

Regarding claim 12, Raudenbush discloses wherein the cylindrical terminal (30a/30b) is a coaxial electrical terminal (30a/30b) and is attached to a coaxial electrical cable (28a/28b).

Regarding claim 13, Raudenbush discloses a coaxial electrical connector assembly, comprising: a connector housing (fig. 2; 24) defining a cavity (fig. 3; inside space of 24); a cylindrical coaxial terminal (fig. 3; 30a, 30b) attached to a coaxial electrical cable (28a/28b) that is disposed within the cavity (inside space of 24); a primary means (fig. 4; 33) for retaining the cylindrical terminal (30a, 30b) within the cavity (inside space of 24); and a secondary means (fig. 4; 46’, Col 6 Ln 17-18) for retaining the cylindrical terminal (30a, 30b) within the cavity (inside space of 24) movable form a pre-stage position (not locked with 24) to a staged position (fig. 7) having concave features (fig. 3; 54, 58)  that are wedged between the cylindrical terminal (30a, 30b) and inner walls (fig. 7; inside walls of 24) of the cavity (inside space of 24) when in the staged position.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Raudenbush et al. [US 7,347,745] in view of Sasaki [US 2017/0110838].
Regarding claims 4 and 5, Raudenbush discloses all of the claim limitations except wherein the secondary terminal locking feature is configured to bias the cylindrical terminal toward a forward stop when in the staged position [claim 4]; wherein a radius of the concave features is substantially equal to an outer radius of the cylindrical terminal [claim 5].
Regarding claims 4 and 5, Sasaki teaches the secondary terminal locking feature (fig. 5c; 900) is configured to bias the cylindrical terminal (fig. 3a; A2) toward a forward stop (fig. 5c; surface of 800 that faces right side of 322’) when in the staged position (fig. 5c); a radius (fig. 5d; radius of the curved sections of 910) of the concave features (curved sections of 910) is substantially equal to an outer radius (fig. 5c; outer radius of 322’) of the cylindrical terminal (322’ part of A2).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the secondary terminal locking feature is configured to bias the cylindrical terminal toward a forward stop when in the staged position; a radius of the concave features is substantially equal to an outer radius of the cylindrical terminal as suggested by Sasaki for the benefit of improving the mechanical retention strength between a connector and a cable in order to better protect against the cable being unintentionally removed from a housing.

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Raudenbush et al. [US 7,347,745] in view of Peng [US 7,762,854].
Raudenbush discloses all of the claim limitations except wherein the secondary terminal locking feature defines pre-locking features configured to secure the secondary terminal locking feature to the connector housing in a pre-staged position.
However Peng teaches the secondary terminal locking feature (fig. 4; 13) defines pre-locking features (fig. 4; 131a) configured to secure the secondary terminal locking feature (13) to the connector housing (fig. 4; 11) in a pre-staged position (fig. 4; when 131a is locked to 116b).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the secondary terminal locking feature defines pre-locking features configured to secure the secondary terminal locking feature to the connector housing in a pre-staged position as suggested by Peng for the benefit of improving the placement of a locking structure to avoid losing the locking structure when it is not in a final locking position.

Claim(s) 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Raudenbush et al. [US 7,347,745].
Regarding claim 8, Raudenbush discloses the connector housing (24) is configured to contain a male connector (30a/30b is configured as a male terminal).
Raudenbush’s connector housing (24) does not disclose configured to contain a female connector.
However Raudenbush still teaches the connector housing (fig. 2; 16) is configured to contain a female connector (22a/22b is configured as a female terminal).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a housing configured to contain a female connector as suggested by Raudenbush since having female or male connectors/terminals is well known in the art and it would have been an obvious matter of design choice to incorporate a female connector since applicant has not disclosed that having a female connector is critical to the invention or solves any stated problem and it appears that the invention would perform equally well with male connectors; and also for the benefit of improved versatile connectors for different applications of use.

Regarding claim 10, Raudenbush discloses wherein the connector housing (24) is configured to contain two cylindrical terminals (30a/30b).
Raudenbush does not disclose four cylindrical terminals.
However it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate four cylindrical terminals since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, St. Regis Paper Co. v. Bemis Co., 193 USPQ 8, and also for the benefit of improving the signal/power transfer during operation.

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986. The examiner can normally be reached Mon-Fri. 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E HARCUM/               Examiner, Art Unit 2831